 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10 STEVE MOSHTAGH, an individual, on behalf          No. 2:19-cv-01205-RSM
   of himself and others similarly situated,
11                                                   ORDER GRANTING STIPULATED
                          Plaintiffs,                MOTION TO CONTINUE CLASS
12 vs.                                               CERTIFICATION DEADLINE
13 THE HOME DEPOT U.S.A., INC. a Delaware

14 Corporation,
                          Defendant.
15
           THIS MATTER, having come on regularly for hearing before the Court on the parties’
16
   Stipulated Motion to Continue Class Certification Deadline (“Motion”), and the Court having
17
   considered the pleadings,
18
           IT IS HEREBY, ORDERED, ADJUDGED AND DECREED that the Motion is
19
   GRANTED and the class certification deadlines are extended as follows:
20
                        EVENT                                        DEADLINE
21 Deadline for Plaintiffs to file Motion for Class
   Certification:
22
   (noted on the fourth Friday after filing and
23 service of the motion pursuant to Local Rules     August 13, 2020
   W.D. Wash. LCR 7(d)(3) unless the parties
24
   agree to different times for filing the response
25 and reply memoranda)

26   Opposition to Motion to Certify Class:         September 10, 2020

27   Reply in Support of Motion to Certify Class:   September 24, 2020

     ORDER GRANTING STIPULATED MOTION TO CONTINUE                 HKM EMPLOYMENT ATTORNEYS LLP
     CLASS CERTIFICATION DEADLINE - 1                                600 Stewart Street, Suite 901
     (Case No. 2:19-cv-01205-RSM)                                     Seattle, Washington 98101
                                                                            (206) 838-2504
 1          DATED this 6th day of March 2020.
 2

 3                                              A
                                                RICARDO S. MARTINEZ
 4                                              CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8   Presented by:

 9   STUTHEIT KALIN LLC                             AKIN GUMP STRAUSS HAUER &
                                                    FELD LLP
10   By: /s/ Peter Stutheit
        Peter Stutheit, WSBA No. 32090              By: /s/ Donna M. Mezias
11      1 SW Columbia, Suite 1850                      Donna M. Mezias (pro hac vice)
        Portland, OR 97258                             Akin Gump Strauss Hauer & Feld LLP
12
        Phone: (503) 493-7488                          580 California Street, Suite 1500
13      Fax: (503) 715-5670                            San Francisco, CA 94104
        Email: peter@stutheikalin.com                  Phone: (415) 765-9500
14                                                     Fax: (415) 765-9501
     Attorney for Plaintiff Steve Moshtagh             Email: dmezias@akingump.com
15
                                                       Attorneys for Defendant Home Depot
16                                                     U.S.A., Inc.
     HKM EMPLOYMENT ATTORNEYS LLP
17

18   By: /s/ Donald W. Heyrich                         LANE POWELL PC
        Donald W. Heyrich, WSBA No. 28897
19      Jason A. Rittereiser, WSBA No. 43628        By: /s/ John S. Devlin
        Rachel M. Emens, WSBA No. 49047                John S. Devlin III, WSBA #23988
20      Henry Brudney, WSBA No. 52602                  P.O. Box 91302
        600 Stewart Street, Suite 901                  Seattle, WA 98111
21      Seattle, WA 98101                              Phone: (206) 223-7000
22      Phone: 206-838-2504                            Fax: (206) 464-0125
        Fax: 206-260-3055                              Email: devlinj@lanepowell.com
23      Email: dheyrich@hkm.com
                jrittereiser@hkm.com                   Attorney for Defendant Home Depot
24              remens@hkm.com                         U.S.A., Inc.
                hbrudney@hkm.com
25

26   Attorneys for Plaintiff Steve Moshtagh

27

     ORDER GRANTING STIPULATED MOTION TO CONTINUE               HKM EMPLOYMENT ATTORNEYS LLP
     CLASS CERTIFICATION DEADLINE - 2                              600 Stewart Street, Suite 901
     (Case No. 2:19-cv-01205-RSM)                                   Seattle, Washington 98101
                                                                          (206) 838-2504
